DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the response filed on 08/02/2021.

Claims 1-12 and 21-28 are now pending in this application. Claims 1-12 have been amended. Claims 13-20 have been cancelled. New claims 21-28 have been added.


Information Disclosure Statement
The information disclosure statements (IDS)’s submitted on 03/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 08/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,521,502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 10-12, 21-23, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al., US PGPUB 2016/0259491 A1 (hereinafter as Jacobs) in view of STACHNIAK et al., US PGPUB 2013/0326376 A1 (hereinafter as STACHNIAK).

Regarding independent claim 1, Jacobs teaches a computer-implemented method [see title and abstract] for dynamically modifying a user interface based on monitored user context [see e.g. [0013] and figs. 14A-D; see also [0087], lines 17-22 indicating dynamically modifying an interface based on contextual parameters based on monitored sensor data], the computer-implemented method comprising: 
determining, by a computer, a user context [note determining contextual information described in [0039]-[0042]; especially note the contextual parameters on a per-user basis as indicated in [0040]];
retrieving, by the computer, a set of user interface templates corresponding to an action request by the user and the user context [see e.g. user interface (UI) template generation described in [0034]-[0035] and [0045]-[0047]; note generation based on tracked data such as user usage data as indicated in the last part of [0035]; note also in [0057]-[0058] that the 
comparing, by the computer, components of different user interface templates within the set of user interface templates, yielding a comparison [note comparing constituent assets (e.g. based on shape analysis, template matching, etc. as described in [0063]; note that the assets constitute different components of UI templates as per [0059]-[0060]; Examiner notes that any matching yield a result of the matching]; 
combining, by the computer, relevant components of the different user interface templates based on the comparison, action request by the user and the user context, yielding combined relevant components [note consolidating assets into a package and bundling as in [0038] and [0077]-[0079]; note that the assets included are based on the matching performed in [0063]; note that the bundle or package is the combined relevant sent of components]; and 
generating, by the computer, the user interface based on the combined relevant components of the different user interface templates [see rendering in [0043] in accordance with a bundle of combined assets; again see [0086] indicating a UI bundle where the bundling (combination of the different relevant UI template components) is as described in [0077]-[0079] and in [0038]]; and
after causing presentation of the user interface on a device of the user, determining an updated user context of the user [see again e.g. [0087], lines 17-22 indicating determining updated user context such as that based on monitored sensor data (which is dynamically determined even after presenting a certain interface); see also examples of updates in contextual parameters in [0040]].


receiving, by a computer, an action request to perform a task in relation to an application;
that the determined user context is indicative of a cognitive state of a user that initiated the action request;
that the generated user interface enables the user to perform a first set of tasks in relation to the application;
determining that the user is distracted based on the updated user context of the user; and 
in response to determining that the user is distracted, modifying the user interface to remove at least one component, yielding a modified user interface, the modified user interface enabling the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

STACHNIAK teaches:
receiving, by a computer, an action request to perform a task in relation to an application [see abstract, especially lines 1-2 and 9-11 indicating action requests to perform a task; note in [0060] an active application; see also in figs; 5 and 6 actions for tasks to be performed in relation to an application];
a determined user context that is indicative of a cognitive state of a user that initiated the action request [see [0024], lines 1-6 describing a user context indicative of an attention level of a user based on interaction with a computer interface];
a generated user interface that enables the user to perform a first set of tasks in relation to the application [see [0044], especially line 6 indicating feature initially added to an interface; see 
determining that the user is distracted based on an updated user context of the user [again see [0024], lines 1-6 indicating analyzing a user’s degree of attention with a possibility that the user is ignoring the interface; see also [0052], lines 7-10 giving an example of determining the user’s attention level to the interface using image data];
in response to determining that the user is distracted, modifying the user interface [again see [0024] describing automatically optimizing the interface based on user interaction context including a degree of attention]; and
a modification of the user interface to remove at least one component, yielding a modified user interface, the modified user interface enabling the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks [again see [0044], lines 1-7 indicating removing unused features (components) of the user interface thus limiting the tasks a user can perform to a subset of what was available prior to the removal]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs and STACHNIAK before the effective filing date of the claimed invention to modify Jacobs’ method by specifying receiving specific action requests related to certain application, as taught by STACHNIAK, by incorporating monitoring a user’s attention level as a factor in the changing user context, as also taught by STACHNIAK, and by further applying the specific dynamic modification of the user interface of removing elements also taught by STACHNIAK. It would have further been obvious to combine STACHNIAK’s teachings of removing elements to 


Regarding independent claim 21, Jacobs also teaches a system [see title and [0030]-[0032]]
comprising: 
one or more computer processors [see processor in [0032]; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to performing operations [see [0103]] for dynamically modifying a user interface based on monitored user context [see e.g. [0013] and figs. 14A-D; see also [0087], lines 17-22 indicating dynamically modifying an interface based on contextual parameters based on monitored sensor data], the operations comprising:
determining a user context [note determining contextual information described in [0039]-[0042]; especially note the contextual parameters on a per-user basis as indicated in [0040]];
retrieving a set of user interface templates corresponding to an action request by the user and the user context [see e.g. user interface (UI) template generation described in [0034]-[0035] and [0045]-[0047]; note generation based on tracked data such as user usage data as indicated in the last part of [0035]; note also in [0057]-[0058] that the 
comparing components of different user interface templates within the set of user interface templates, yielding a comparison [note comparing constituent assets (e.g. based on shape analysis, template matching, etc. as described in [0063]; note that the assets constitute different components of UI templates as per [0059]-[0060]; Examiner notes that any matching yield a result of the matching]; 
combining relevant components of the different user interface templates based on the comparison, action request by the user and the user context, yielding combined relevant components [note consolidating assets into a package and bundling as in [0038] and [0077]-[0079]; note that the assets included are based on the matching performed in [0063]; note that the bundle or package is the combined relevant sent of components]; and 
generating the user interface based on the combined relevant components of the different user interface templates [see rendering in [0043] in accordance with a bundle of combined assets; again see [0086] indicating a UI bundle where the bundling (combination of the different relevant UI template components) is as described in [0077]-[0079] and in [0038]]; and
after causing presentation of the user interface on a device of the user, determining an updated user context of the user [see again e.g. [0087], lines 17-22 indicating determining updated user context such as that based on monitored sensor data (which is dynamically determined even after presenting a certain interface); see also examples of updates in contextual parameters in [0040]].

Jacobs does not explicitly teach any of the following:
Receiving an action request to perform a task in relation to an application;
that the determined user context is indicative of a cognitive state of a user that initiated the action request;
that the generated user interface enables the user to perform a first set of tasks in relation to the application;
determining that the user is distracted based on the updated user context of the user; and 
in response to determining that the user is distracted, modifying the user interface to remove at least one component, yielding a modified user interface, the modified user interface enabling the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

STACHNIAK teaches:
Receiving an action request to perform a task in relation to an application [see abstract, especially lines 1-2 and 9-11 indicating action requests to perform a task; note in [0060] an active application; see also in figs; 5 and 6 actions for tasks to be performed in relation to an application];
a determined user context that is indicative of a cognitive state of a user that initiated the action request [see [0024], lines 1-6 describing a user context indicative of an attention level of a user based on interaction with a computer interface];
a generated user interface that enables the user to perform a first set of tasks in relation to the application [see [0044], especially line 6 indicating feature initially added to an interface; see 
determining that the user is distracted based on an updated user context of the user [again see [0024], lines 1-6 indicating analyzing a user’s degree of attention with a possibility that the user is ignoring the interface; see also [0052], lines 7-10 giving an example of determining the user’s attention level to the interface using image data];
in response to determining that the user is distracted, modifying the user interface [again see [0024] describing automatically optimizing the interface based on user interaction context including a degree of attention]; and
a modification of the user interface to remove at least one component, yielding a modified user interface, the modified user interface enabling the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks [again see [0044], lines 1-7 indicating removing unused features (components) of the user interface thus limiting the tasks a user can perform to a subset of what was available prior to the removal]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs and STACHNIAK before the effective filing date of the claimed invention to modify Jacobs’ instructions by specifying receiving specific action requests related to certain application, as taught by STACHNIAK, by incorporating monitoring a user’s attention level as a factor in the changing user context, as also taught by STACHNIAK, and by further applying the specific dynamic modification of the user interface of removing elements also taught by STACHNIAK. It would have further been obvious to combine STACHNIAK’s teachings of 

Regarding independent claim 28, Jacobs also teaches anon-transitory computer-readable medium storing instructions [see [0103]]  that, when executed by one or more computer processors of one or more computing devices [see processor in [0032]], cause the one or more computing devices to performing operations for dynamically modifying a user interface based on monitored user context [see e.g. [0013] and figs. 14A-D; see also [0087], lines 17-22 indicating dynamically modifying an interface based on contextual parameters based on monitored sensor data], the operations comprising:
determining a user context [note determining contextual information described in [0039]-[0042]; especially note the contextual parameters on a per-user basis as indicated in [0040]];
retrieving a set of user interface templates corresponding to an action request by the user and the user context [see e.g. user interface (UI) template generation described in [0034]-[0035] and [0045]-[0047]; note generation based on tracked data such as user usage data as indicated in the last part of [0035]; note also in [0057]-[0058] that the template rules are based on contextual information; also not the transmittal and receipt of templates for configuring UIs as per [0066]-0069]]; 

combining relevant components of the different user interface templates based on the comparison, action request by the user and the user context, yielding combined relevant components [note consolidating assets into a package and bundling as in [0038] and [0077]-[0079]; note that the assets included are based on the matching performed in [0063]; note that the bundle or package is the combined relevant sent of components]; and 
generating the user interface based on the combined relevant components of the different user interface templates [see rendering in [0043] in accordance with a bundle of combined assets; again see [0086] indicating a UI bundle where the bundling (combination of the different relevant UI template components) is as described in [0077]-[0079] and in [0038]]; and
after causing presentation of the user interface on a device of the user, determining an updated user context of the user [see again e.g. [0087], lines 17-22 indicating determining updated user context such as that based on monitored sensor data (which is dynamically determined even after presenting a certain interface); see also examples of updates in contextual parameters in [0040]].

Jacobs does not explicitly teach any of the following:

that the determined user context is indicative of a cognitive state of a user that initiated the action request;
that the generated user interface enables the user to perform a first set of tasks in relation to the application;
determining that the user is distracted based on the updated user context of the user; and 
in response to determining that the user is distracted, modifying the user interface to remove at least one component, yielding a modified user interface, the modified user interface enabling the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

STACHNIAK teaches:
Receiving an action request to perform a task in relation to an application [see abstract, especially lines 1-2 and 9-11 indicating action requests to perform a task; note in [0060] an active application; see also in figs; 5 and 6 actions for tasks to be performed in relation to an application];
a determined user context that is indicative of a cognitive state of a user that initiated the action request [see [0024], lines 1-6 describing a user context indicative of an attention level of a user based on interaction with a computer interface];
a generated user interface that enables the user to perform a first set of tasks in relation to the application [see [0044], especially line 6 indicating feature initially added to an interface; see [0089] for tasks to be performed through the interface; and again note in [0060] the active application];

in response to determining that the user is distracted, modifying the user interface [again see [0024] describing automatically optimizing the interface based on user interaction context including a degree of attention]; and
a modification of the user interface to remove at least one component, yielding a modified user interface, the modified user interface enabling the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks [again see [0044], lines 1-7 indicating removing unused features (components) of the user interface thus limiting the tasks a user can perform to a subset of what was available prior to the removal]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs and STACHNIAK before the effective filing date of the claimed invention to modify Jacobs’ instructions by specifying receiving specific action requests related to certain application, as taught by STACHNIAK, by incorporating monitoring a user’s attention level as a factor in the changing user context, as also taught by STACHNIAK, and by further applying the specific dynamic modification of the user interface of removing elements also taught by STACHNIAK. It would have further been obvious to combine STACHNIAK’s teachings of removing elements to his own modification of the interface made based on determining that the user is distracted. The motivations for these obvious combination of teachings would be to 

Regarding claims 2 and 22, the rejection of independent claims 1 and 21 are respectively incorporated. Jacobs further teaches:
sending, by the computer, user interface templates to a developer for validation of each term in the user interface templates [see [0033] indicating validation of elements; see developer role e.g. in [0028]; also note distributed system as in fig. 11]; and 
receiving, by the computer, the validation of each term in the user interface templates from the developer [again see [0033] indicating validation of elements; see developer role e.g. in [0028]; also note distributed system as in fig. 11].

Regarding claims 3 and 23, the rejection of independent claims 1 and 21 are respectively incorporated. Jacobs further teaches publishing, by the computer, user interface templates to a user interface template library [see e.g. [0083]-[0085] indicating availabilities of UI bundles; see also transmitting templates to a template marketplace described in [0067]].

Regarding claims 5 and 25, the rejection of independent claims 1 and 21 are respectively incorporated. 
Jacobs further teaches extracting, by the computer, data corresponding to a context of the user from a context database [see [0030] and note user database storing associations with the 
STACHNIAK further teaches retrieving, by the computer, the set of user interface templates based on a user interface user interaction pattern [again note [0044] describing optimizing UI templates based on user actions observed while using the system which indicates behavioral pattern observation].

Regarding claims 6 and 26, the rejection of independent claims 1 and 21 are respectively incorporated. Jacobs further teaches:
identifying, by the computer, a set of user interface components in a user interface template [see e.g. [0048]] indicating UI template components and [0051] indicating layers, layer portions, and/or layer positions associated with template components]; 
selecting, by the computer, each component within the set of user interface components [again see [0051] and note selectability of variables associated with the different layers]; and 
associating, by the computer, a rule in a set of rules with each selected component of the user interface template and the user context [see e.g. [0055] indicating associating rules with template components and features thereof; see also [0057]-[0058] describing template rules that are based on user context].

Regarding claim 10, the rejection of independent claim 1 is incorporated. Jacobs further teaches:
receiving, by the computer, customized platform specific rules and defined defaults from a subject matter expert [see [0055] and note predefined set rules based on specific devices, 
populating, by the computer, a user interface template with the customized platform specific rules and defined defaults [see [0057]-[0058] describing populating the UI templates based on the previously described rules and defaults].

Regarding claim 11, the rejection of independent claim 1 is incorporated. Jacobs further teaches:
learning, by the computer, the user context and a platform context using support vector machine-based active learning [see [0033] and especially note the indication of support vector machines as a method of active learning utilized by any of the modules; note the Context Information Module described in [0039]-[0042]; especially note that the contextual parameters can be based on user context, device context, etc., as described in [0040]]; 
generating, by the computer, context-aware rules based on the learned user context and platform context [see e.g. S142 in fig. 12 indicating selecting variable value based on contextual info; see also [0058] indicating rules that are based on different criteria such as contextual information, etc.]; and 
embedding, by the computer, the context-aware rules in a user interface template [see e.g. [0055] and note rules as being associated with and embedded in template components; see the example shown by step S140 in fig. 12 indicating rendering graphical asset associated with variable value (which in turn is an example of a rule for graphical display as per [0058]].

Regarding claim 12, the rejection of independent claim 1 is incorporated. Jacobs further teaches:
retrieving, by the computer, components corresponding to code of a user interface template from a widget database [see [0030] indicating communicating source code, bundles, assets, etc. to and/or from a database; note that assets can include different components associated with UI widgets as described in [0059]-[0060]]; and 
displaying, by the computer, the code of the user interface template and corresponding components [see e.g. [0037] indicating enabling access to source code by the user interface].


Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of STACHNIAK, as applied to claims 1 and 21 above, respectively, and further in view of CHIOASCA et al., US PGPUB 2016/0299884 A1 (hereinafter as CHIOASCA).

Regarding claims 4 and 24, the rejection of independent claims 1 and 21 are respectively incorporated. Jacobs further teaches:
sending, by the computer, a set of rules to a subject matter expert for validation [see [0033] indicating validation of elements; see developer role e.g. in [0028] and especially note that a “developer” will focus on rule configuration (because of his/her expertise); also note distributed system as in fig. 11]; and 
receiving, by the computer, the validation of the set of rules from the subject matter expert [again see [0033] indicating validation of elements; see developer role e.g. in [0028]; also note distributed system as in fig. 11].

Jacobs/STACHNIAK does not explicitly teach:
extracting, by the computer, a set of rules from a set of specification documents using natural language processing; 


CHIOASCA teaches:
extracting, by a computer [see e.g. fig. 1], a set of rules from a set of specification documents using natural language processing [see title; abstract; see [0056] describing using a natural language processing approach to transform a set of specification documents; and [0058], especially parsing tasks (2) and (3) describing extracting a set of rules].

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, and CHIOASCA, before the effective filing date of the claimed invention to modify the instructions taught by Jacobs by further incorporating the use of natural language processing for rule extraction from specification documents, as per the teachings of CHIOASCA. The motivation for this obvious combination of teachings would be to enable direct use of non-technical natural language specifications for generating analysis models, which can then be used as a first step in software development, as suggested by CHIOASCA [see title; abstract; and [0002]-[0003]].
 
Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of STACHNIAK, as applied to claims 1 and 21, above, respectively, and further in view of Molina-Moreno et al., US PGPUB 2008/0275910 Al (hereinafter as Molina-Moreno).

Regarding claims 7 and 27, the rejection of independent claims 1 and 21 are respectively incorporated.  Jacobs/STACHNIAK does not explicitly teach:
determining, by the computer, rule dependencies between a set of rules;
identifying, by the computer, default rules for a user interface template based on the user context; 
generating, by the computer, code corresponding to the user interface template based on the set of rules, the rule dependencies, and the default rules; and 
associating, by the computer, the code with the user interface template based on a code to user interface template mapping.

Molina-Moreno teaches:
determining, by the computer, rule dependencies between a set of rules [see [0104] indicating rule dependency]; 
identifying, by the computer, default rules for the user interface template based on the user context [see [0085] indicating setting interface parameters based on defaults, user preferences, or context information; see also [0205] indicating context-sensitive patterns for the UI and [0216] indicating a context-sensitive UI wizard]; 
generating, by the computer, code corresponding to the user interface template based on the set of rules, the rule dependencies, and the default rules [see [0027] especially lines 8-14 indicating code corresponding to the UI template that gets generated based on the different rules 
associating, by the computer, the code with the user interface template based on a code to user interface template mapping [see [0259] –[0263] indicating a mapping between the code and the UI template data].

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, and Molina-Moreno, before the effective filing date of the claimed invention to modify the instructions taught by Jacobs by further incorporating rule dependencies and UI template mapping, as per the teachings of Molina-Moreno. The motivation for this obvious combination of teachings would be to enable validation of UI specifications against predetermined sets of rules, thus verifying completeness, correctness, and clarity in a systematic way, as suggested by Molina-Moreno [see e.g. [0023]].


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of STACHNIAK, as applied to claim 1, above, and further in view of Iborra et al., US PGPUB 2009/0125546 Al (hereinafter as Iborra).

Regarding claim 8, the rejection of independent claim 1 is incorporated. Jacobs/STACHNIAK does not explicitly teach:
mining, by the computer, resource object definitions and corresponding rules using a set of system configuration management scripts; and 


Iborra teaches:
mining, by a computer, resource object definitions and corresponding rules using a set of system configuration management scripts [see [0117]-[0118] describing the conversion to a formally recognized language having a syntax and semantics; note the UI translator providing parsed components as described in [0489]; note the use of scripts in [0537]]; and 
populating, by the computer, a user interface template with the resource object definitions [see e.g. [0492]-[0493] indicating translating data into forms containing the UI offered to the user].

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, and Iborra, before the effective filing date of the claimed invention to modify the instructions taught by Jacobs by further incorporating mining object definitions and rules then populating the UI interface, as taught by Iborra. The motivation for this obvious combination of teachings would be to develop more effective software engineering methodologies that can aid in computerizing the world’s economy, as suggested by Iborra [see e.g. [0004]].

Regarding claim 9, the rejection of claim 8 is incorporated. Iborra further teaches:
defining and validating, by the computer, relationships between the resource object definitions in the user interface template based on the corresponding rules [see [0052] indicating 
populating, by the computer, the user interface template with resource object validation rules that validate user input entries [again see e.g. [0492]-[0493] indicating translating data into forms containing the UI offered to the user].
 Refer to the rejection of claim 8 for motivations to combine the cited art.


Response to Arguments
Applicant’s amendment to the specifications has been fully considered and is persuasive.  The objection to the specifications has been withdrawn. 

The claim objection previously presented with regards to cancelled claim 17 has been accordingly withdrawn. Applicant, however, is kindly requested to address the newly addressed minor informalities, as presented above.

The double patenting rejections previously presented have been withdrawn in view of the approved Terminal Disclaimer as acknowledged above.

Applicants’ amendments to the independent claims in view of the previously presented 35 U.S.C. § 101 rejections have been fully considered and are persuasive.  The previously presented 35 U.S.C. § 101 rejections are accordingly respectfully withdrawn.

Applicant’s prior art arguments with regards to the amended independent claim have been fully considered but they are not persuasive. 
Examiner respectfully notes that the secondary reference, STACHNIAK, clearly teaches determining that the user is distracted [see [0024], lines 1-6 indicating analyzing a user’s degree of attention with a possibility that the user is ignoring the interface; see also [0052], lines 7-10 giving an example of determining the user’s attention level to the interface using image data]. STACHNIAK further clearly teaches a modification of a user interface to remove at least one component, yielding a modified user interface that enables the user to perform fewer tasks as compared to the initial user interface [see [0044], lines 1-7 indicating removing unused features (components) of the user interface thus limiting the tasks a user can perform to a subset of what was available prior to the removal]. Finally, STACHNIAK teaches modifying the interface in response to determining that the user is distracted [again see [0024] describing automatically optimizing the interface based on user interaction context including a degree of attention]. 
Examiner further notes that it would have been obvious to combine STACHNIAK’s teachings indicated above to explicitly specify modifying the interface to limit tasks that can be performed  (by removing selectable features from the interface) in response to the determination that the user is distracted. The motivation of these obvious combinations would be to optimize the interface based on user interaction patterns, as also indicated above. 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches all the limitations recited in the independent claim, as amended.  Accordingly, Examiner respectfully asserts the rejections of the independent claims as presented above, as well as those of the dependent claims. Applicant is referred to the full rejections above for further details and newly cited portions of the art.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090157576 A1
MEASURING AND LIMITING DISTRACTIONS ON COMPUTER DISPLAYS
Slaney; Malcolm et al.
US 20200192470 A1
DISTRACTION FACTOR USED IN A/B TESTING OF A WEB APPLICATION
VAN ROTTERDAM; JEROEN MATTIJS



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                            
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145